Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 12-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations instant independent claim 1, particularly:
An air conditioner having an outdoor unit comprising a liquid pipe and a gas pipe for respectively conducting liquid and gas refrigerant, a plurality of indoor units including a first and a second indoor unit connected to the liquid and gas pipes for circulating refrigerant, a gas pipe connecting tube connecting the gas pipe to the indoor units, a first gas branch pipe connecting the first indoor unit and the gas pipe connecting tube, a second gas pipe branch pipe connecting the second indoor unit and the gas pipe connecting tube, an indoor heat exchanger connecting pipe connecting the first and second indoor units, and a liquid pipe connecting tube that connects the first indoor unit and the liquid pipe, wherein the first indoor unit comprises a first indoor heat exchanger that comprises a first heat exchanger and a second heat exchanger, each being configured to exchange heat between indoor air and refrigerant arranged in a stacked fashion, a first indoor fan blowing air over the first and second heat exchangers, a first liquid branch pipe connecting the indoor heat exchanger connecting pipe and the first indoor heat exchanger, a first heat exchanger connecting pipe that connects the first liquid branch pipe and the first heat exchanger, a second heat exchanger connecting pipe that connects the first liquid branch pipe and the second heat exchanger, a first indoor expansion valve disposed at the second heat exchanger connecting pipe, wherein an opening amount of the valve is opened selectively to expand a flowing refrigerant, wherein the liquid pipe connecting tube connects the first heat exchanger and the liquid pipe and wherein the first gas branch pipe connects the second heat exchanger and the gas pipe, a first bypass pipe the connects the liquid pipe connecting tube and the indoor heat exchanger connecting pipe, a first bypass expansion valve disposed at the first bypass pipe and selectively opened to expand a flowing refrigerant, a second bypass pipe that connects the liquid pipe connecting tube and the second heat exchanger connecting tube, and a second bypass expansion valve disposed at the second bypass pipe and selectively opened to expand a flowing refrigerant.

    PNG
    media_image1.png
    257
    291
    media_image1.png
    Greyscale

Japanese Publication No. 2005283058 A to Yokozeki, a copy of which was provided by applicant with the Information Disclosure Statement of 20 July 2020 and a translation of which was provided by examiner with the Non-Final Rejection of 9 March 2022, teaches in fig. 1, shown above, a multi-room air conditioning system comprising an outdoor unit (13) and a plurality of indoor units (7a, 7b), these unit being connected by a gas pipe (15) branching from the outdoor unit (13) to the indoor units (7a, 7b) and a liquid pipe (14) branching from the outdoor unit (13) to the indoor units (7a, 7b) and each indoor unit including two heat exchangers (8a and 9a) arranged so that liquid refrigerant from the liquid pipe (14) may flow through the first heat exchanger (8a) and the second heat exchanger (9a) in series or the first heat exchanger (8a) may be bypassed and refrigerant may flow directly from the liquid pipe (14) to the second heat exchanger (9a) through a bypass valve and an expansion valve.  Yokozeki does not teach the air conditioning system of his invention including an “indoor heat exchanger connecting pipe” which connects between the first and second indoor units as these units are arranged in parallel with one another and further does not teach the second bypass pipe and valve of claim 1, connecting the first liquid branch pipe to the second heat exchanger connecting pipe as these elements are connected directly in the arrangement of Yokozeki and there would thus be no motivation or function for installing such a bypass within Yokozeki’s system.

US Publication No. 2014/0150483 A1 to Takayama et al. teaches in fig. 7, shown below, an air conditioning apparatus in which refrigerant from a single outdoor unit (1) is branched to flow to a pair of units (intermediate heat exchangers 31a and 33a) to meet heating and cooling demands and further teaches that these heat exchangers may be selectively switched between parallel connection (equivalent to the indoor units of Yokozeki) and serial connections (that is, having a pipe directly between these units as taught in claim 1 equivalent to the “indoor heat exchanger connecting pipe”) but does not teach or suggest these intermediate heat exchangers themselves being arranged as indoor units with two respective stacked heat exchangers and a fan such that they exchange heat between refrigerant and indoor air and does not teach or suggest the bypass arrangements taught in amended independent claim 1 for these heat exchangers or for those taught as indoor units (2a, 2b, 2c) in the system of his invention.

    PNG
    media_image2.png
    527
    476
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	13 June 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763